TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00244-CV



                                     Greg Daniels, Appellant

                                                  v.

                                     Magnolia Nash, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-08-000274, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Greg Daniels appeals a final judgment that was signed on July 20, 2011.

Rule 26.1 of the Texas Rules of Appellate Procedure provides that an appeal is perfected in a civil

case when notice of appeal is filed within thirty days after the judgment is signed, unless a motion

for new trial is timely filed. Tex. R. App. P. 26.1. Where a motion for new trial has been filed,

notice of appeal must be filed within ninety days after the judgment is signed. Id.

               In this case, Daniels filed a motion for new trial on August 22, 2011. Because

Daniels filed his motion for new trial more than thirty days after the judgment was signed, his motion

for new trial was untimely. See Tex. R. Civ. P. 329b (providing that motion for new trial must be

filed within thirty days after judgment is signed). Accordingly, notice of appeal was due on August

19, 2011, and not filed until October 18, 2011. Because the notice of appeal was not timely filed,
this Court does not have jurisdiction over the appeal. Accordingly, we dismiss the appeal for want

of jurisdiction.



                                             __________________________________________

                                             Diane M. Henson, Justice

Before Justices Puryear, Henson, and Goodwin

Dismissed for Want of Jurisdiction

Filed: May 18, 2012




                                                2